Citation Nr: 0000449
Decision Date: 01/06/00	Archive Date: 03/02/00

DOCKET NO. 97-17 612               DATE JAN 06, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in White River Junction, Vermont

THE ISSUE 

Entitlement to service connection for post-traumatic stress
disorder (PTSD). 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

The veteran

ATTORNEY FOR THE BOARD 

Julie L. Salas, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to October
1969.

This matter initially came to the Board of Veterans' Appeals
(Board) on appeal of a February 1997 rating decision of the RO.

In January and October 1998, the Board remanded this matter for
Additional development of the record.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained.

2. The veteran is shown as likely as not to have PTSD as a result
of stressors experienced in connection with "combat operations"
during his military service in the Republic of Vietnam.

2 -

CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, he has PTSD
due to disease or injury which was incurred in his military
service. 38 U.S.C.A. 1110, 1154(b), 5107,,7104 (West 1991 & Supp.
1999); 38 C.F.R. 3.102, 3.303, 3.304(f) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim
is plausible and capable of substantiation, and thus well grounded
within the meaning of 38 U.S.C.A. 5107(a). When a veteran submits
a well-grounded claim, VA must assist him in developing facts
pertinent to the claim. 38 U.S.C.A. 5107(a). The Board is satisfied
that all available relevant evidence has been obtained regarding
the claim, and that no further assistance to the veteran is
required to comply with 38 U.S.C.A. 5107(a).

Service connection may be established for disability resulting from
personal injury suffered or disease contracted in line of duty, or
for aggravation of a pre-existing injury suffered or disease
contracted in line of duty. 38 U.S.C.A. 1110; 38 C.F.R. 3.303. The
regulations provide that service connection may be granted for any
disease diagnosed after discharge when all the evidence, including
that pertinent to service, establishes that the disease was
incurred in service. 38 C.F.R. 3.303(d).

In determining whether service connection is warranted for a
disability, VA is responsible for determining whether the evidence
supports the claim or is in relative equipoise, with the veteran
prevailing in either event, or whether a preponderance of the
evidence is against the claim, in which case the claim is denied.
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3 -

Service connection for PTSD requires medical evidence establishing
a clear diagnosis of the condition, credible supporting evidence
that the claimed in-service stressor actually occurred, and a link,
established by medical evidence, between current symptomatology and
the claimed in-service stressor. If the claimed stressor is related
to combat, service department evidence that the veteran engaged in
combat or that the veteran was awarded the Purple Heart, Combat
Infantryman Badge, or similar combat citation will be accepted, in
the absence of evidence to the contrary, as conclusive evidence of
the claimed in-service stressor. 38 C.F.R. 3.304(f).

The United States Court of Appeals for Veterans Claims (the
"Court"), citing 38 C.F.R. 3.304(f), has discussed the three
requisite elements for eligibility for service connection for PTSD:
(1) A current, clear medical diagnosis of PTSD (presumed to include
the adequacy of the PTSD symptomatology and the sufficiency of a
claimed in-service stressor); (2) credible supporting evidence that
the claimed in-service stressor actually occurred; and (3) medical
evidence of a causal nexus between current symptomatology and the
specific claimed in-service stressor. Cohen v. Brown, 10 Vet. App.
128 (1997).

Where it is determined that the veteran was engaged in combat with
the enemy and the claimed stressors are related to such combat, the
veteran's lay testimony regarding claimed stressors must be
accepted as conclusive as to their occurrence and no further
development for corroborative evidence will be required, provided
that the veteran's testimony is found to be satisfactory and
consistent with the circumstances, conditions, or hardships of such
service. 38 U.S.C.A. 1154(b).

The Board notes that a medical diagnosis that the veteran currently
suffers from PTSD (element 1) has been rendered the sufficiency of
the alleged stressors and the adequacy of symptomatology to support
such a diagnosis are not questioned. Furthermore ,the diagnosis of
PTSD is based on stressors related to his service in the Republic
of Vietnam as recounted by the veteran (element 3). The RO's
decision to deny service connection for PTSD, was based entirely on
its inability to verify the veteran's alleged stressors (element
2). Thus, the Board's analysis

- 4 -

primarily will address the second element discussed in Cohen--that
is, whether the in-service stressors actually are shown to have
occurred.

The veteran contends that he has PTSD due to his service in the
Republic of Vietnam. In August 1997, the veteran testified at a
hearing before the undersigned Member of the Board as to his
alleged stressors, which included exposure to small rocket fire
while riding in convoys and continuous mortar attacks; witnessing
the deaths of an officer, as well as another acquaintance, from
incoming rounds that hit a bunker; seeing a friend by the name of
"Drew Hayes" in the infirmary where he was being treated for
injuries he sustained after picking up a booby-trapped child; and
loading body bags at the Chu Lai airstrip.

The veteran's service personnel records state that he
"[p]articipated in combat operations in the Chu Lai area" of
Vietnam from April 1968 to May 1969 and that he participated in
operation "Bold Mariner" from January to February 1969. As noted
hereinabove, if the veteran served in combat and his alleged
stressors are consistent with such combat service, the veteran's
lay testimony regarding the claimed stressors must be accepted as
conclusive as to their occurrence. 38 U.S.C.A. 1154(b). If,
however, the veteran did not serve in combat and the claimed
stressors are not combat-related, his lay testimony regarding in-
service stressors is insufficient to establish the occurrence of
the stressor which must be corroborated by "credible supporting
evidence." Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The Board recognizes that there is no specific corroboration of the
veteran's alleged stressors; however, the Court has held that VA,
by requiring corroboration of every detail, including the veteran's
personal participation, defines "corroboration" far too narrowly.
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). In Suozzi, the Court
found that a radio log which showed that the veteran's company had
come under attack was new and material evidence to warrant
reopening a claim of service connection for PTSD, despite the fact
that the radio log did not identify the veteran's participation.
Furthermore, the Court stressed that the evidence favorably
corroborated the veteran's alleged in-service stressor. Id.

5 -

In this instance, the evidence, specifically, the veteran's service
personnel records, note that the veteran was involved in "combat
operations" in the Republic of Vietnam. These are precisely the
types of stressors to which the mental health professionals have
attributed the veteran's diagnosed PTSD. Consequently, the Board
finds that there is supporting evidence corroborating the veteran's
assertions concerning his in-service stressors. In light of the
foregoing, the Board finds that the evidence is in relative
equipoise in this regard. Thus, by extending the benefit of the
doubt to the veteran, the Board finds that service connection for
PTSD is warranted in this case.

ORDER 

Service connection for PTSD is granted.

STEPHEN L. WILKINS 
Member, Board of Veterans' Appeals

6 -


